Citation Nr: 1545984	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for major depressive disorder (MDD), prior to February 19, 2010. 

2. Entitlement to an initial rating in excess of 40 percent for lumbar disc protrusion with S1 nerve root deficit (back condition), prior to November 16, 2009. 

3. Entitlement to an increased rating in excess of 20 percent for a back condition, from November 16, 2009. 

4. Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD), prior to February 24, 2010. 

5. Entitlement to an increased rating in excess of 30 percent for COPD, from February 24, 2010.

6. Entitlement to an initial rating in excess of 10 percent for bilateral hip osteoarthritis (hip condition). 

7. Entitlement to an initial compensable rating for bilateral patellofemoral syndrome (knee condition), prior to February 25, 2010. 

8. Entitlement to an increased rating in excess of 10 percent for a bilateral knee condition, from February 25, 2010. 

9. Entitlement to an initial compensable rating for a right ankle sprain, prior to April 12, 2011. 

10. Entitlement to an increased rating in excess of 10 percent for a right ankle sprain, from April 12, 2011. 

11. Entitlement to an initial compensable rating for a left ankle sprain. 

12. Entitlement to an initial compensable rating for gallstones. 

13. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).   

The Veteran testified at a hearing in April 2011 before the undersigned.  A copy of the transcript is of record.   

By way of procedural history, the Board notes that this claim was previously remanded by the Board in September 2011 for additional development by the RO/Appeals Management Center (AMC). Subsequently, in October 2012, the AMC issued a rating decision, which, inter alia, granted, albeit staged, increased rating for the issues of MDD, a back condition, COPD, a bilateral knee condition, and a right ankle condition. Concurrently, the AMC issued a corresponding supplemental statement of the case (SSOC) denying the remaining claims remanded by the Board in September 2011. The staged ratings are accurately characterized by their corresponding titles listed above, and are appropriately before the Board for further appellate review.  

The Board notes that with regards to those issues noted herein that were granted a higher rating in the October 2012 rating decision, the decision did not grant them the maximum permissible benefits allowed. Specifically, with regards to the grant for the back, COPD, bilateral knee, right ankle, and the earlier staged portion for MDD, the decision did not provide the Veteran with a full schedular grant, and, therefore, it is assumed that the Veteran wishes to continue his appeal. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (stating that separate ratings can be assigned for separate periods of time, based upon the facts found).

Conversely, the October 2012 rating decision did, however, award the Veteran a 100 percent rating for his MDD, from February 19, 2010. Such grant is considered a full schedular grant, and is the maximum allowed rating under the appropriate diagnostic code. As such, such provisions noted above is inapplicable, and that rating, specific to that staged period is not on appeal, and is not before the Board for review at this time. 
 
Additionally, the records show that the Veteran raised a TDIU claim, and in May 2010 the RO denied the claim. The Veteran did not file a timely notice of disagreement with the TDIU denial. However, the Board notes that the record shows that the Veteran and his representative have consistently expressed that his service-connected disabilities prevent him from obtaining and retaining gainful employment. The Board notes that, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation. See Rice v. Shinseki, 22 Vet. App. 447 (2009). As such, TDIU is appropriate for consideration by the Board as has been reflected on the title page, in that it is predicated on the increased rating claims already on appeal.

A review of the Virtual VA/VMBS paperless claims processing system was conducted. 

The Board must remand the entirety of the Veteran's increased rating claims, along with TDIU, to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

As for the claims for increased ratings, the Veteran needs to be reexamined to reassess the severity of these disabilities. The most recent VA examination of the claimed conditions was in February 2010, over five and a half years ago. Similarly, the Veteran had a VA psychological examination in September 2009, over six years ago, for his service-connected MDD. A close review of the Veteran's claims file also reveals that the most current medical treatment records for any of the claimed conditions is inclusive up to only June 2012, more than three years old. 

The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, the Board finds that the evidence of record demonstrates that the Veteran's conditions may have worsened since his last examinations for the conditions noted herein. The Board notes that since the Veteran's last examination in 2010, the Veteran and his representative at the time have consistently stated that his conditions are worse than that represented by his ratings and have progressively worsened since his previous examination. See VA Form 21-8940, dated September 19, 2012. Specifically, the Board notes that in his hearing before the undersigned in April 2011, more than a year after his last examination in February 2010, the Veteran was explicitly asked whether each of his conditions were getting worse, and each time the Veteran answered in the affirmative. Following the Board's September 2011 remand, the Veteran was afforded a VA gallbladder examination in November 2011. Since that time, the Veteran and his representative have asserted that he experiences vomiting and nausea that have not been addressed. The assertion that the Veteran's disabilities have increased in severity has been restated and further emphasized by the Veteran's then representative's appellate brief submitted to the VA in May 2015, and post-dates every piece of medical evidence of record.
 
When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (April 7, 1995). As noted above, not only are the last examinations temporally remote, but the examinations may no longer reflect the Veteran's current level of disability regarding any of his claimed conditions, to include his psychiatric condition. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claims for increased rating. See Allday supra; see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board also notes that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claim.  The medical evidence of record includes VA treatment records dated through June 2012, more than three and one-half years ago.  To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any updated VA treatment records, dated from June 2012 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Finally, with respect to the claim for a TDIU, as noted in the Introduction, a request for a TDIU, whether expressly raised by the Veteran, or his representative, or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation. See Rice, supra. Here, the Board finds that such claim has been raised, as it relates to those service-connected issued remanded herein. Accordingly, since these increased rating claims are being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of such other claims. See Bernard v. Brown, 4 Vet. App. 384 (1993). Specifically, because the matter of entitlement to increased evaluations for the disabilities discussed above will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). Should any of his increased evaluations be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16(a).
 
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

2. Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's paper or electronic claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

3. Provide the Veteran with release forms for his private health care providers, if any.  If he provides the requested information, attempt to obtain the private medical records that are not already associated with his paper or electronic claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

4. After the above directives have been completed, provide the Veteran VA examinations from a suitably qualified examiner. The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

a. Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's back, knee, hip, and ankle disabilities, as well as his COPD and gallstones, and their impact on his daily activities and ability to work.  

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Additionally, with regards to the Veteran's service-connected MDD, provide the Veteran an appropriate VA psychiatric examination to determine the current nature and severity of his MDD. The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

a. The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected MDD, to include any other acquired psychiatric conditions, and the resulting occupational and social impairment and impact on his daily activities and ability to work. 

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Finally, with regards to the Veteran's TDIU claim, the AOJ should obtain a social and industrial survey with regards to the effects of the Veteran's service-connected disabilities and his employability. The social worker must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

a. Based on a review of the claims file, the social worker must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  

b. The social worker must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the social worker must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8. After obtaining the examinations and associating their reports with the claims file, the AOJ should readjudicate the Veteran's claims. If the determination of the claims remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

